                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Yvonda Jean Lewis                                                  Docket No. 7:17-CR-86-6H

                               Petition for Action on Supervised Release

COMES NOW Matthew A. Fmura, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Yvonda Jean Lewis, who, upon an earlier plea of
guilty to Conspiracy to Possess With Intent to Distribute a Quantity of Cocaine Base (Crack), in violation
of 21 U.S.C. § 846, and 21 U.S.C. § 841(b)(1)(C), was sentenced by the Honorable Malcolm J. Howard,
Senior U.S. District Judge, on January 10, 2018, to the custody of the Bureau of Prisons for a term of 18
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 3 years.

    Yvonda Jean Lewis was released from custody on November 9, 2018, at which time the term of
supervised release commenced. On February 13, 2019, a Violation Report was submitted advising the court
of admitted cocaine use. The defendant was referred to substance abuse treatment and drug testing was
increased.

   On March 11, 2019, a Violation Report was submitted advising the court of cocaine use. Supervision
and substance abuse treatment was continued, and drug testing was increased.

   On March 27, 2019, a Petition for Action was submitted advising the court of additional cocaine use.
A curfew with Location Monitoring technology was imposed for 60 days.

    On April 16, 2019, a Motion for Revocation was filed advising the court of continued drug use. The
Motion for Revocation was amended on April 26, 2019, and June 5, 2019, alleging additional drug use,
criminal association by the defendant, and failure to abide by the terms and conditions of the home
confinement/location monitoring program.

    On June 12, 2019, the term of supervised release was revoked, and the defendant was sentenced to the
custody of the Bureau of Prisons for 6 months. It was further ordered that the defendant be placed on
supervised released for a period of 2 years under the conditions previously imposed. Lewis was released
to the new term of supervision on December 4, 2019.

    On December 10, 2019, a Petition for Action was submitted adding participation in a program of mental
health treatment as a condition of supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On February 24, 2021, during a random home contact by the probation officer, the defendant
was found to be in her vehicle with a convicted felon, Charles Lee Radford, who is currently under bond
for pending felony cocaine charges in Nash County, North Carolina. Lewis advised Radford was staying
at her residence for several days. Upon entry to the defendant’s residence, a marijuana bong was discovered
in plain view on a desk in a bedroom. Lewis admitted the paraphernalia was hers and the item was
confiscated by the probation officer. Additionally, the defendant attempted to defraud a drug screen by
adding tap water to a requested urine specimen. Lastly, Lewis admitted cocaine use on or about January 1,
2021, and association with another convicted felon, Stephen Hardison, who is currently under federal
supervision. Due to these violations, it is respectfully recommended the defendant adhere to the home
detention program as directed by the probation officer for a period of 60 days. It is also recommended that
Location Monitoring: GPS monitoring be used to monitor Lewis’s movements throughout the community
                Case 7:17-cr-00086-H Document 342 Filed 03/02/21 Page 1 of 2
Yvonda Jean Lewis
Docket No. 7:17-CR-86-6H
Petition For Action
Page 2


and ensure compliance with substance abuse/mental health treatment and employment. The defendant
signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      of 60 consecutive days. The defendant shall be restricted to her residence at all times except for
      pre-approved and scheduled absences for employment, education, religious activities, treatment,
      attorney visits, court appearances, court obligations or other activities as approved by the
      probation officer. The defendant shall submit to the following Location Monitoring: GPS
      monitoring and abide by all program requirements, instructions and procedures provided by the
      supervising officer.

   2. The confiscated drug paraphernalia (marijuana bong) shall be destroyed.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dewayne L. Smith                                 /s/ Matthew A. Fmura
Dewayne L. Smith                                     Matthew A. Fmura
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone: 252-830-2345
                                                     Executed On: February 26, 2021

                                       ORDER OF THE COURT
                                2nd
Considered and ordered this _________              March
                                         day of ____________________, 2021, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 7:17-cr-00086-H Document 342 Filed 03/02/21 Page 2 of 2
